UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Yong Xu, on his own behalf and on behalf of                              3/19/2020
 others similarly situated,

                                Plaintiff,                 1:19-cv-11885 (PAE) (SDA)

                    -against-                              ORDER

 Kealoha Sushi Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court previously scheduled a telephone conference on Tuesday, April 7, 2020 at 3:00

p.m. (See ECF No. 16.) The telephone conference shall go forward as previously scheduled, but

the Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter access code

6489745. This Order supersedes the calling instructions provided previously.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
